Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with S. Sahota on  12/15/21.

The application has been amended as follows: 

On The Claims:

Claim 7, Line 4: delete –of the display device—after “a plurality of divided screens”
Claim 7, Lines 4-5: delete --, on the display device, -- after “respectively or to display” 
Claim 11, Line 4: delete –of the display device—after “a plurality of divided screens”
Claim 11, Lines 4-5: delete --, on the display device, -- after “respectively or to display” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or 




/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186